 

Exhibit 10.25

 

FOUNDER EMPLOYMENT AGREEMENT

 

THIS FOUNDER EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 10th
day of October, 2017, to take effect October 1st, 2017 (the "Effective Date"),
by and between InVESTVIEW INC. a Nevada corporation (the "Employer"), and
Annette Raynor (the "Founder").

 

FOR AND IN CONSIDERATION of the mutual covenants herein contained, the parties
agree as follows:

 

ARTICLE I

ASSOCIATION AND RELATIONSHIP

 

1.1         Nature of Employment. The Employer hereby employs the Founder, and
the Founder hereby accepts employment from the Employer, upon the terms and
conditions set forth herein.

 

1.2         Full Time Services. The Founder shall devote his time, attention,
and services to the business and affairs of the Employer.

 

1.3         Duties. During the term of this Agreement, the Founder shall be
employed by the Employer and shall serve as Chief Operations Officer and
Corporate Secretary. The Founder shall serve in such offices or positions with
the Employer or any subsidiary of the Employer and such substitute or further
offices or positions of substantially consistent rank and authority. The Founder
shall perform such duties appropriate for a founding officer of Employer as may
be assigned to him from time to time by the Employer and as described in the
Employer's bylaws. The Employer shall direct, control, and supervise the duties
and work of the Founder.

 

ARTICLE II

COMPENSATION AND BENEFITS

 

2.1         Compensation. For all services rendered by the Founder pursuant to
this Agreement, the Employer shall compensate the Founder as follows:

 

(a)          Salary. The Founder shall be paid, in accordance with the normal
payroll practice of the Employer, annual compensation in the amount of
$225,000.00 for all hours worked, exempt from overtime pay.

 

(b)          Salary Escalation. The board of directors or the designated
compensation committee shall conduct an annual review to determine whether an
increase in salary is appropriate based on Employer's results of operations,
increased activities or responsibilities of the Founder, or such other factors
as the board of directors or the designated compensation committee thereof may
deem appropriate.

 

 

 

 

(c)          Incentive Compensation. The Employer shall provide the Founder with
additional incentive compensation in the form of cash bonuses, stock options, or
other awards not less often than once each calendar year during the term of this
Agreement. The amount of such bonuses shall be determined in the sole discretion
of the board of directors of the Employer or the designated compensation
committee thereof taking into consideration the growth and profitability of the
Employer, the relative contribution by the Founder to the business of the
Employer, the economy in general, and such other factors as the board of
directors or designated compensation committee deems relevant.

 

(d)          Other Benefits. The Employer shall additionally provide to the
Founder incentive, retirement, pension, profit sharing, stock option, health,
medical, or other employee benefit plans that are consistent with and similar to
such plans provided by the Employer to its employees generally. All costs of
such plans shall be an expense of the Employer and shall be paid by the
Employer.

 

2.2         Continuation of Compensation During Disability. If the Founder is
unable to perform his services by reason of disability due to illness or
incapacity for a period of more than six consecutive months, the compensation
thereafter payable to him during the next succeeding consecutive three-months
shall be one-half of the compensation provided for in Sections 2.1(a) and (b)
hereof, and during the following consecutive three-months shall be one-fourth of
the salary provided for in Sections 2.1(a) and (b); provided, however, that no
such compensation shall be payable after the termination of this Agreement.
During such initial six consecutive months of disability, the Founder shall be
entitled to receive incentive compensation at the same annual rate as incentive
compensation, if any, earned with respect to the Employer's fiscal year last
preceding the date such illness or incapacity commenced. Notwithstanding the
foregoing, if such illness or incapacity does not cease to exist within the 12
consecutive months provided herein, the Founder shall not be entitled to receive
any further compensation from the Employer, and the Employer may thereupon
terminate this Agreement. For purposes of this Agreement, the Founder is
"disabled" when he is unable to continue his normal duties of employment by
reason of a medically determined physical or mental impairment. In determining
whether or not the Founder is disabled, the Employer may rely upon the opinion
of any doctor or practitioner of any recognized field of medicine or psychiatric
practice selected jointly by the Employer and Founder and such other evidence as
the Employer deems reasonably necessary. Founder’s Compensation is unaffected
and will be paid in full during any length or term of disability.

 

2.3         Vacations and Meetings. The Founder shall be entitled each year to a
paid vacation of at least 4 (four) weeks and to attendance at appropriate
meetings and conventions related to Employer's business of such duration and at
such time as may be in accordance with the Employer's policy. Vacations shall be
taken by the Founder at a time and with starting and ending dates mutually
convenient to the Employer and the Founder. Vacations or portions of vacations
not used in one employment year shall carry over to succeeding employment years.

 

2.4         Sick Leave. The Founder shall be entitled each year to paid leave of
5 (five) days to accommodate those times when Founder is ill and unable to
perform his or her duties. Such leave not used in one employment year shall
carry over to succeeding employment years. Accumulated sick leave will not be
paid upon termination of employment for any reason.

 

 - 2 - 

 

 

ARTICLE III

COVENANT TO NOT DISCLOSE CONFIDENTIAL INFORMATION

 

3.1         Definition of Confidential Information. For purposes of this
Agreement, the term "Confidential Information" shall mean information in
written, graphic, or electronic form under the care or custody of Founder as a
direct or indirect consequence of or through his employment with the Employer
and the special proprietary information regarding the business, methods, and
operation of the Employer that is designated by the Employer as "Limited,"
"Private," or "Confidential" or similarly designated or for which there is any
reasonable basis to believe is, or which appears to be, treated by the Employer
as private, restricted, or secret, but does not include information generally
available to the public or to businesses in the financial education, research,
and services industry.

 

3.2         Protection of Confidential Information and Goodwill. The Founder
acknowledges that in the course of carrying out, performing, and fulfilling his
responsibilities to the Employer, the Founder will be given access to and be
entrusted with Confidential Information relating to the Employer's business. The
Founder recognizes that (i) the goodwill of the Employer depends upon, among
other things, keeping the Confidential Information confidential and that
unauthorized disclosure of the Confidential Information would irreparably damage
the Employer; and (ii) disclosure of any Confidential Information to competitors
of the Employer or to the general public would be highly detrimental to the
Employer. The Founder further acknowledges that in the course of performing his
obligations to the Employer he will be a representative of the Employer to many
other persons and, in some instances, the Employer's primary contact with such
other persons, and as such will be responsible for maintaining or enhancing the
business and/or goodwill of the Employer with those other persons.

 

3.3         Covenants Regarding Confidential Information. In further
consideration of the employment of the Founder by the Employer and in
consideration of the compensation to be paid to the Founder during his
employment, the Founder hereby agrees as follows:

 

(a)          Nondisclosure of Confidential Information. The Founder will not,
during his employment with the Employer or at any time after termination of his
employment, irrespective of the time, manner, or cause of termination, use,
disclose, copy, or assist any other person or firm in the use, disclosure, or
copying, of any Confidential Information.

 

(b)          Return of Confidential Information. All files, records, documents,
drawings, equipment, and similar items, whether in written or electronic form,
relating to the business of the Employer, whether prepared by the Founder or
otherwise coming into his possession, shall remain the exclusive property of the
Employer and shall not be removed from the premises of the Employer, except
where necessary in carrying out the business of the Employer, without the prior
written consent of the Employer. Upon termination of the Founder's employment,
the Founder agrees to deliver to the Employer all Confidential Information and
all copies thereof along with any and all other property belonging to the
Employer whatsoever.

 

 - 3 - 

 

 

ARTICLE IV

ENFORCEMENT OF COVENANTS

 

4.1         Relief. The Founder agrees that a breach or threatened breach by him
of any covenant contained in this Agreement will cause such damage to the
Employer as will be irreparable, and for that reason, the Founder further agrees
that the Employer shall be entitled as a matter of right to an injunction from
any court of competent jurisdiction restraining any further violation of such
covenants by the Founder, his employers, employees, partners, or agents. The
right to injunction shall be cumulative and in addition to whatever other
equitable or legal remedies the Employer may have, including, specifically,
recovery of damages.

 

4.2         Survival of Covenants. Subject to Article V below, in the event the
Founder's employment relationship with the Employer is terminated, with cause,
the covenants contained in Article III above and the remedies provided under
this Article IV shall survive for a period of one year after such termination.

 

ARTICLE V

TERM AND TERMINATION

 

5.1         Term. Except as provided herein, the term of this Agreement shall be
for a period of five (5) years commencing on the Effective Date and shall
automatically renew for five (5) year periods for three consecutive terms unless
terminated prior to the 90th day following the expiration of the applicable
term. Notwithstanding the foregoing, this Agreement may otherwise be terminated
pursuant to the terms hereof.

 

5.2         Termination. The Founder's employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:

 

(a)          Termination for Cause. The Employer shall have the right to
terminate this Agreement for cause ("Cause") by showing that (i) the Founder has
materially breached the terms hereof; (ii) the Founder, in the determination of
the shareholders, has been grossly negligent in the performance of his duties;
(iii) the Founder has engaged in material willful or gross misconduct in the
performance of his duties hereunder; or (iv) there has been entered a final
non-appealable conviction of or a plea of guilty or nolo contendere by the
Founder to a felony or misdemeanor involving fraud, embezzlement, theft, or
dishonesty or other criminal conduct against the Employer. Notwithstanding the
foregoing, this Agreement shall not be deemed to have been terminated for Cause,
without (x) reasonable notice to the Founder setting forth the reasons for the
Employer's intention to terminate for Cause; (y) an opportunity for the Founder,
together with his counsel, to be heard before the full board of directors of the
Employer; and (z) delivery to the Founder of written notice of termination
setting forth the finding that in the good faith opinion of the board of
directors the Founder was guilty of an act or acts constituting Cause under this
provision and specifying the particulars thereof in detail.

 

(b)          Termination upon Death or Disability of the Founder. This Agreement
shall terminate immediately upon the Founder's death or upon the disability of
the Founder after termination of pay as set forth in Section 2.2.

 

 - 4 - 

 

 

(c)          Termination Upon Change of Control. Notwithstanding any provision
of this Agreement to the contrary, the Founder may terminate this Agreement, but
not the covenants set forth in Article III, at any time within sixty (60) days
after the happening of any of the following events:

 

(i)          the sale by the Employer of substantially all of its assets to a
single purchaser or to a group of associated purchasers;

 

(ii)         the sale, exchange, or other disposition to a single person or
group of persons under common control in one transaction or series of related
transactions resulting in such person or persons owning, directly or indirectly,
greater than twenty-five percent (25%) of the combined voting power of the
outstanding shares of the Employer's common stock;

 

(iii)        more than fifty percent (50%) of the members of the board of
directors of the Employer shall be persons who are neither nominated for
election by the board or an authorized committee of the board nor appointed by
the board;

 

(iv)        the decision by the Employer to terminate its business and liquidate
its assets; or

 

(v)         the merger or consolidation of the Employer in a transaction in
which the shareholders of the Employer immediately prior to such merger or
consolidation receive less than fifty percent (50%) of the outstanding voting
shares of the new or continuing corporation.

 

In the event that the Employer is not the surviving entity, then the provisions
of this Agreement shall inure to the benefit of and be binding upon the
surviving or resulting entity. If as a result of the merger, consolidation,
transfer of assets, or other event listed above, the duties of the Founder are
increased, then the compensation of the Founder provided for in Section 2.1 of
this Agreement shall be reasonably increased to compensate for the additional
duties and responsibilities assigned to him.

 

(d)          Termination by Founder for Cause. The Founder shall have the right
to terminate this Agreement in the event of (i) the Employer's intentional
breach of any covenant or term of this Agreement, but only if the Employer fails
to cure such breach within twenty (20) days following the receipt of notice from
Founder setting forth the conditions giving rise to such breach; (ii) an
assignment to the Founder of any duties inconsistent with, or a significant
change in the nature or scope of, the Founder's authorities or duties from those
authorities and duties held by the Founder as of the date hereof and as
increased from time to time in accordance with the terms of Section 1.3; or
(iii) the failure by the Employer to obtain the assumption of the commitment to
perform this Agreement by any successor corporation.

 

5.3         Modified or Termination Payments.

 

(a)          Termination Other than for Cause. In the event that the Founder’s
employment is terminated or modified without the express written consent of the
Founder by the Employer during the term hereof for reasons other than Cause as
defined in Section 5.2(a) or the Founder terminates this Agreement in accordance
with Section 5.2(c) or Section 5.2(d), the Employer shall:

 

 - 5 - 

 

 

(i)          pay to the Founder all amounts accrued through the date of
termination, any unreimbursed expenses incurred pursuant to Section 2.6 of this
Agreement, any accrued but unused vacation days calculated at the Founder’s
salary rate in effect on the termination date, and any other benefits
specifically provided to the Founder under any benefit plan;

 

(ii)         pay to the Founder an amount equal to three times the sum of (x)
Founder’s salary under the provisions of Sections 2.1(a) and (b) at the rate in
effect on the termination date plus (y) three times the amount of any bonus the
Founder received under Section 2.1 for the year immediately preceding the
termination;

 

(iii)        waive and automatically terminate all forfeiture restrictions
governing stock or options held by the Founder, which thereupon shall be fully
vested and held free from forfeiture by the Founder; and

 

(iv)        maintain in full force and effect, for the continued benefit of the
Founder for the number of years (including partial years) remaining in the term
of employment hereunder, coverage under the Employer's group health insurance
plan; provided that the Founder's continued participation is possible under the
general terms and provisions of such plan. In the event that the participation
of the Founder and his family in the Employer's group health plan is barred, the
Employer shall reimburse the Founder the same percentage of the cost that would
have been covered by the Employer under its then existing plan for the Founder's
cost of obtaining coverage with benefits substantially similar to those to which
the Founder would otherwise have been entitled to receive.

 

Notwithstanding the foregoing, in the event that the aggregate amount of
payments made to the Founder under this Agreement on account of any termination
occurring as a result of a change in control of the Employer would exceed the
amount permitted as a deduction to the Employer under the provisions of Section
280G of the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations thereunder, and the imposition of an excise tax payable by Founder
as provided under Section 4999 of the Internal Revenue Code of 1986, as amended,
and any Treasury Regulations thereunder, such payments shall be reduced by the
amount required to avoid such loss of deduction and imposition of excise tax. No
payments shall be made to Founder prior to determining whether such reduction is
required, which determination shall be made and all amounts due paid by Employer
within a reasonable time, not to exceed ten (10) days, after termination.

 

(b)          Termination upon Death of the Founder. If the Founder dies during
the term of this Agreement, the Employer shall pay to the estate of the Founder
the following:

 

(i)          within ten (10) days after the date on which the Founder dies, all
amounts accrued through the date of termination, any unreimbursed expenses
incurred pursuant to Section 2.6 of this Agreement, an amount for any accrued
but unused vacation days, calculated at the Founder salary in effect on the
termination date, and any other benefits specifically provided to the Founder
under any benefit plan; and

 

(ii)         in six equal monthly installments commencing on the first day of
the month immediately following the month in which the Founder dies, an amount
equal to one year's salary provided for in Section 2.1(a) and (b) of this
Agreement.

 

 - 6 - 

 

 

(c)          Termination by the Employer for Cause. If the Employer terminates
this Agreement for Cause, the Employer shall deliver to the Founder, within
thirty (30) days following the effective date of such termination, all amounts
accrued through the date of termination, one year of salary at the then-current
rate (which may be paid in a lump sum or over the couse of one calendar year, at
the Employer’s election, any unreimbursed expenses incurred pursuant to Section
2.6 of this Agreement and any other benefits specifically provided to the
Founder under any benefit plan.

 

(d)          Termination by the Founder Without Cause. If the Founder terminates
this Agreement for any reason other than in accordance with the provisions of
Section 5.2(d) of this Agreement, the Employer shall deliver to the Founder,
within thirty (30) days following the effective date of such termination, all
amounts accrued through the date of termination, any unreimbursed expenses
incurred pursuant to Section 2.6 of this Agreement and any other benefits
specifically provided to the Founder under any benefit plan.

 

ARTICLE VI

MISCELLANEOUS

 

6.1         Exit Interview. To insure a clear understanding of this Agreement,
including the protection of the Employer's business interests, the Founder
agrees, at no additional expense to the Founder, to engage in an exit interview
with the Employer at a time and place designated by the Employer.

 

6.2         Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the validity and enforceability of any other provisions hereof. Further,
should any provisions within this Agreement ever be reformed or rewritten by a
judicial body, those provisions as rewritten shall be binding upon the Employer
and the Founder.

 

6.3         Right of Setoff. The Employer and Founder shall each be entitled, at
its option and not in lieu of any other remedies to which it may be entitled, to
set off any amounts due from the other or any affiliate of the other against any
amount due and payable by such person or any affiliate of such person pursuant
to this Agreement or otherwise.

 

6.4         Representations and Warranties of the Founder. The Founder
represents and warrants to the Employer that (a) the Founder understands and
voluntarily agrees to the provisions of this Agreement; (b) the Founder is not
aware of any existing medical condition which might cause him to be or become
unable to fulfill his duties under this Agreement; (c) the Founder has had the
opportunity to consult legal counsel of his own selection about this Agreement;
and (d) the Founder is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any third party that restrains or is in
conflict with this Agreement or that would operate to prevent the Founder from
performing the services to the Employer that the Founder has agreed to provide
hereunder.

 

6.5         Succession. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, and shall also bind and inure to the benefit
of any successor of the Employer by merger or consolidation or any assignee of
all or substantially all of its property.

 

 - 7 - 

 

 

6.6         Assignment. Except to any successor or assignee of the Employer as
provided in Section 6.5, neither this Agreement nor any rights or benefits
hereunder may be assigned by either party hereto without the prior written
consent of the other party. Neither the Founder, the Founder's spouse, the
Founder's designated contingent beneficiary, nor their estates shall have any
right to anticipate, encumber, or dispose of any payment due under this
Agreement. Such payments and other rights are expressly declared nonassignable
and nontransferable, except as specifically provided herein.

 

6.7         Reimbursement of Expenses. In the event that it shall be necessary
or desirable for the Founder to retain legal counsel and/or incur other costs
and expenses in connection with the interpretation or enforcement of any and all
of the Founder's rights under this Agreement, the Founder shall be entitled to
payment by the Employer of reasonable attorneys' fees, costs, and expenses
incurred by the Founder in connection with the interpretation or enforcement of
said rights. Payment shall be made to the Founder by the Employer at the time
such attorneys' fees, costs, and expenses are incurred by the Founder. If,
however, the Founder does not prevail in such enforcement action, the Founder
shall repay any such payments to the Employer and shall reimburse the Employer
for reasonable attorneys' fees, costs and expenses incurred by the Employer in
connection with such action. Further, the Founder shall reimburse the Employer
for any attorneys' fees and all other costs and expenses incurred by the
Employer in any action brought by the Employer relating to the enforcement of
this Agreement in which the Employer is the prevailing party. Fees payable
hereunder shall be in addition to any other damages, fees, or amounts provided
for herein.

 

6.8         Indemnification. The Employer shall indemnify the Founder and hold
the Founder harmless from liability for acts or decisions made by the Founder
while performing services for the Employer to the greatest extent permitted by
applicable law. The Employer shall use its best efforts to obtain coverage for
the Founder under any insurance policy now in force or hereafter obtained during
the term of this Agreement insuring officers and directors of the Employer
against such liability. The Founder agrees to indemnify and to hold the Employer
harmless from any and all damages, losses, claims, liabilities, costs, or
expenses arising from the Founder's acts or omissions in violation of his duties
under this Agreement which constitute fraud, gross negligence, or willful and
knowing violations of the terms of this Agreement.

 

6.9         Notices. Any notices or other communications required or permitted
under this Agreement shall be sufficiently given if personally delivered, if
sent by facsimile or telecopy transmission or other electronic communication
(confirmed by sending a copy thereof by United States mail), if sent by United
States mail, registered or certified, postage prepaid, or if sent by prepaid
overnight courier addressed as set forth on the signature page hereto or such
other addresses as shall be furnished in writing by any party in the manner for
giving notices hereunder, and any such notice or communication shall be deemed
to have been given as of the date so delivered or sent by facsimile or telecopy
transmission or other electronic communication, one day after the date so sent
by overnight courier, or three days after the date of deposit in the United
States mail.

 

6.10       Entire Agreement. This Agreement contains the entire Agreement
between the parties hereto with respect to the subject matter contained herein.
No change, addition, or amendment shall be made except by written agreement
signed by the parties hereto.

 

6.11       Waiver of Breach. The failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
the failure to exercise any right or remedy consequent upon a breach hereof
shall not constitute a waiver of any such breach or of any covenant, agreement,
term, or condition and the waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

 

 - 8 - 

 

 

6.12       Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute, collectively, one agreement. In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

6.13       Descriptive Headings. In the event of a conflict between titles to
articles and paragraphs and the text, the text shall control.

 

6.14       Governing Law. The laws of the state of Utah shall govern the
validity, construction, enforcement, and interpretation of this Agreement.

 

Signed and delivered to be effective as of the Effective Date set forth above.

 

  EMPLOYER:     Address: Investview, Inc. 12 South 400 West     Salt Lake City,
UT 84101       By: [tv476913_ex10-25img1.jpg]    Name: Ryan Smith   Title:   CEO
      Address: FOUNDER: 5 Victorian Way     Colts Neck, NJ 07722       By:
[tv476913_ex10-25img2.jpg]    Name: Annette Raynor   Title:   Founder

 

 - 9 - 

